Citation Nr: 1112536	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-07 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for asbestosis with associated mild restrictive disease, currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date prior to February 12, 2007 for the award of an increase in the evaluation in effect for asbestosis with associated mild restrictive disease to 30 percent.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that increased the evaluation in effect for asbestosis with associated mild restrictive disease to 10 percent effective February 12, 2007.  By rating decision dated in November 2010, the RO increased the evaluation in effect for asbestosis with associated mild restrictive disease to 30 percent effective February 12, 2007.


FINDINGS OF FACT

1.  The Veteran's asbestosis with associated mild restrictive disease is manifested, at worst, by a Forced Vital Capacity (FVC) value of 67 percent of predicted and a Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) value of 70, but the evidence does not demonstrate that the Veteran's FVC measured at 50 to 64 percent predicted, his DLCO (SB) measured at 40 to 55 percent predicted, or that his maximum exercise capacity is at 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation to warrant a higher rating.

2.  The Veteran submitted his first claim for an increased rating for asbestosis with associated mild restrictive disease on April 4, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for asbestosis with associated mild restrictive disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2010).

2.  The criteria for an effective date of April 4, 2006 for a 30 percent rating for asbestosis with associated mild restrictive disease have been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a February 2007 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, including evidence that his service- connected disability has gotten worse.  The letter informed the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  In addition, the February 2007 letter and a June 2008 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  These letters also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  The February 2007 letter and a December 2007 letter further advised the Veteran of how the VA assigns an effective date and the type of evidence which impacts such.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the reports of VA examinations, VA treatment reports, and statements from the Veteran and his spouse.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria

I.	Increased rating for asbestosis with associated mild restrictive disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service- connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The VA rating schedule provides that asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  38 C.F.R. § 4.97, Diagnostic Code 6833.  Under this formula, the maximum 100 percent rating is assigned for Forced Vital Capacity (FVC) measured at less than 50 percent of that predicted; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy.

A 60 percent rating is assigned for FVC measured at 50 to 64 percent predicted; or DLCO (SB) measured at 40 to 55 percent predicted; or maximum exercise capacity at 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  38 C.F.R. § 4.97, Diagnostic Code 6833.

A 30 percent rating is assigned for FVC measured at 65 to 74 percent predicted; or DLCO (SB) measured at 56 to 65 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.

A 10 percent rating is assigned for FVC measured at 75 to 80 percent predicted; or DLCO (SB) measured at 66 to 80 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6833.


      II.	Earlier Effective Date

In general, unless specifically provided otherwise, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2010).

With regard to claims for increase, VA laws and regulations provide that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore," unless specifically provided otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides otherwise by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), the effective date is "date of receipt of claim or date entitlement arose, whichever is later."  Paragraph (o)(2) provides that the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p) (2010).  The benefit sought must be identified, Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.	Increased rating for asbestosis with associated mild restrictive disease

The Veteran claims that he is entitled to a rating in excess of 30 percent for his service-connected asbestosis with associated mild restrictive disease.

Turning to the evidence, VA treatment records show that in February 2006, the Veteran was seen with complaints of a one month history of having dyspnea on exertion (DOE) in the morning 2 times per week.  There were no associated symptoms.  The impression after a physical examination was of unexplained, episodic DOE.  In March 2006, the Veteran underwent a pulmonary function test (PFT).  The interpretation was of combined severe obstruction and restriction and severely decreased diffusion capacity.  The report of a July 2006 Agent Orange examination reflects that chest X-rays taken in June 2006 showed no active disease, with evidence of prior asbestos exposure and granulomatous infection.  In February 2007, the Veteran was assessed to have asbestos exposure and obstruction and restrictive lung disease.  The plan included treatment with inhalers.  

In February 2007, the Veteran submitted a statement from his wife indicating that the Veteran's condition had gotten worse since his last breathing test.  She stated that she had noticed more shortness of breath in him.  Further, she said that he had been put of medication to try to improve his condition.

The Veteran was provided with a VA respiratory examination in March 2007.  He reported that he fatigued easily due to shortness of breath.  This had been successfully treated  by his primary care physician with an Albuterol inhaler.  The examiner noted at the Veteran had an X-ray that day, which showed a pleural plaque adjacent to the left 5-6 posterior rib, which was unchanged.  There was also a new finding of a calcified granuloma on the left hilum, which was not a likely finding of asbestos related disease.  There was no mention of fibrosis, and there was no evidence of acute consolidation, pneumothorax, or pleural effusion.  A prior PFT apparently showed mild restrictive disease, but that report was not available for the examiner's review.  The Veteran's lung sounds were normal without any rales, rhonchi, or wheezes.  He denied ever having been a smoker or having been exposed to other particulate matters or inhalable chemicals of any significant degree.  The examiners impression was of pleural plaque, which confirmed his prior history of asbestos exposure, although it was not the same thing as asbestosis.  In the absence of any fibrosis on the chest X-ray, the Veteran did not have asbestosis nor any other known asbestos related disease that that point.  A PFT revealed a pre-bronchodilator FVC (L) value of 75 percent predicted and a post-bronchodilator FVC (L) value of 71 percent predicted.  The DLCO value was 88 percent predicted.

VA treatment records show that the Veteran also had a pulmonary consultation in March 2007 for evaluation of dyspnea, which he reported having had for 1 year.  The dyspnea was progressive and mostly with moderate exertion.  The Veteran could perform the activities of daily living without any problems.  The examining physician noted that a March 2006 PFT yielded results that included an FVC value of 64 percent predicted and a DLCO value of 10 percent predicted.  The examiner reported that on the 6-minute walk test (6MWT), the Veteran walked approximately 1000 feet, with no significant desaturation with an arterial oxygen percent saturation of 96 percent.  The impression of the examining physician was that given the Veteran's good performance on the 6MWT, severe lung disease, restriction or vascular, seemed less likely.  The examiner stated that the PFT results from 2006 may not be accurate.  The examiner remarked that the Veteran's computed tomography (CT) of the chest from 2004 was normal except for pleural plaques on the left.  The physician also noted that although asbestosis was not obvious on the old CT, microscopic fiborsis may be present accounting for some of the dyspnea.  The interpretation of a PFT performed a few days later was that spirometry suggested both mild obstruction and restriction without a bronchodilator response.  Lung volumes and diffusion were normal.  

A May 2007 pulmonary note shows that the Veteran was evaluated for dyspnea.  After reviewing his old studies, the examining physician felt that severe restrictive or vascular pulmonary diseases were less likely, although microscopic asbestosis could not be ruled out.  The examiner reported that PFTs showed restriction by spirometry, with DLCO at 88 percent predicted.  The examiner stated that the PFT results argued against any underlying neuromuscular disorder.  Volumes showed some mild air trapping.  Flow volume loop showed obstruction at low lung volumes.  CT performed that day showed bilateral pleural plaques, no visible interstitial disease, and small lymph nodes.  The Veteran endorsed dyspnea with moderate exertion, and said that he could climb up a flight of steps with rest.  The Veteran had a cough with clear phlegm and increased volume.  After a physical examination, the impression included dyspnea and spirometry suggestive of early restriction.  CT of the chest was consistent with the history of asbestos exposure without disease.  The examiner did not have a good explanation for the Veteran's dyspnea.  A May 2007 CT of the thorax yielded an impression of multiple pleural plaques compatible with prior asbestos exposure, unchanged since the prior examination.  The lungs demonstrated no module or fibrosis.  A September 2007 pulmonary note reveals that the Veteran reported that his dyspnea was slightly worse than it had been previously.  He said that he was able to walk a couple of blocks and about 2 flights of stairs.  He endorsed a little cough in the mornings.  He reported that he used his Albuterol inhaler about 2 to 3 times per day.  After a physical examination, the examining physician's diagnosis was of dyspnea, which is likely related to deconditioning with restriction secondary to asbestosis playing a small part.  The Veteran was advised to start an exercise program.  

In support of his claim, the Veteran submitted a statement in February 2008.  He stated that he had a problem with shortness of breath, a cough, and chest pain.  

VA treatment records shows that in March 2008, the Veteran reported that his breathing was doing okay with inhalers.  

The Veteran was provided with another VA respiratory examination in September 2010.  The examining physician noted that he had a thoracic CT scan in May 2007, which again showed pleural plaques and no fibrosis.  He had undergone no further imaging.  The Veteran reported that he fatigued easily and had decreased stamina.  The examiner stated that he had an exercise stress test in August 2009 at which point he achieved 10.4 metabolic equivalents and a negative stress test.  The Veteran indicated that he was able to walk up to 1/2 mile without getting short of breath.  He denied getting any shortness of breath at rest.  He worked 10 hour shifts as a small engine mechanic and he had difficulty working a full shift without sitting to take a break.  His medications included Albuterol and Formoterol, which provided relief.  He denied the use of oxygen or having any emergency room visits.  

Upon physical examination, the Veteran had no dyspnea.  His respiratory rate was 16.  He had right basilar rales.  There was no clubbing, cyanosis, or edema.  The examining physician's impression was that the Veteran was a 62-year-old Veteran with a history of pleural plaques which are more likely than not secondary to asbestos exposure, but at that point, there was absolutely no evidence that he had asbestos related lung disease.  

An addendum to the examination report indicates that a thoracic CT dated 3 days after the examination revealed pleural plaques but no fibrosis, and therefore no asbestosis.  The impression was of unchanged left pleural plaque as compared to a February 2007 radiograph.  Multiple small pleural plaques visualized on the CT from May 2007 were not well visualized on this radiograph.  Additionally, a PFT revealed a pre-bronchodilator FVC (L) value of 67 percent predicted and a post-bronchodilator FVC (L) value of 66 percent predicted.  The DLCO value was 70 percent predicted.

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent under Diagnostic Code 6833 for the Veteran's asbestosis with associated mild restrictive disease at any point during the appeal period.  In this regard, the Board notes that the evidence of record fails to establish that the Veteran's FVC measured at 50 to 64 percent predicted, his DLCO (SB) measured at 40 to 55 percent predicted, or that his maximum exercise capacity is at 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation to warrant a higher rating.  In fact, the most severe values were reported with the September 2010 VA examination, during which FVC was 67 percent of predicted and DLCO (SB) was 70 percent of predicted.  Such values are consistent with the currently assigned 30 percent rating. 

The Board acknowledges that the March 2006 PFT interpretation was of combined severe obstruction and restriction and severely decreased diffusion capacity and the March 2007 examining physician indicated that the March 2006 PFT yielded results that included an FVC value of 64 percent predicted and a DLCO value of 10 percent predicted.  However, this physician also explained that severe lung disease, restriction or vascular, seemed less likely in the Veteran and stated that the PFT results from 2006 may not be accurate.  The Board notes that the examining physician's conclusion that the results from the 2006 PFT may not be accurate is also supported by the other evidence of record, because the reported values from the March 2006 PFT were inconsistent with the results of the Veteran's other PFTs, specifically those that were performed subsequent to 2006.  In particular, the March 2007 VA examination revealed a FVC (L) value of 75 percent predicted and a DLCO value of 88 percent predicted.

In light of the discussion above, the Board finds that the 30 percent evaluation assigned for the Veteran's asbestosis with associated mild restrictive disease accurately depicts the severity of the condition for the entirety of the rating period on appeal, and there is no basis for higher staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the United States Court of Appeals for Veterans Claims (Court) has acknowledged that the Board cannot assign an extraschedular rating in the first instance, but found that the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  Accordingly, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Therefore, referral of this case for extraschedular consideration is not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


      II.	Earlier Effective Date

The Board notes that on April 4, 2006, VA received a statement from the Veteran indicating that during a recent test performed on March 9, 2006, his breathing "was down and had dropped from previous test."  He stated that according to the tester, his breathing had worsened since a previous test.

A February 12, 2007 report of contact reflects that the Veteran desired to file a claim for an increase in his service-connected asbestosis with associated mild restrictive disease.  The report noted that the Veteran received primary care at the VA Medical Center in Charleston, and that he had undergone a breathing test on March 8, 2006.

The Veteran asserts that he is entitled to an earlier effective date for the award of an increase in the evaluation in effect for asbestosis with associated mild restrictive disease to 30 percent because he filed a claim for such in the correspondence received by the Board on April 4, 2006.

After resolving all doubt in the Veteran's favor, the Board finds that the April 4, 2006 statement from the Veteran constituted an informal communication in writing evidencing a belief in entitlement to a benefit, an increase in the evaluation in effect for asbestosis with associated mild restrictive disease.  Thus, April 4, 2006 is the proper effective date for the award of an increase in the evaluation in effect for asbestosis with associated mild restrictive disease to 30 percent, unless the evidence shows an increase in disability within one year prior to the claim.  See 38 C.F.R. § 3.400(o).  In this case, there is no evidence showing a worsening of the Veteran's disability within one year prior to his claim.

Thus, after resolving all doubt in the Veteran's favor, the Board finds that the proper effective date for the award of the 30 percent rating for asbestosis with associated mild restrictive disease is April 4, 2006, the date he first filed his claim for an increased rating.

(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to an evaluation in excess of 30 percent for asbestosis with associated mild restrictive disease is denied.

An effective date of April 4, 2006 for the award of a 30 percent evaluation for asbestosis with associated mild restrictive disease is granted, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


